Citation Nr: 1428504	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective prior to than October 17, 2008 for a 100 percent disability rating grant for service-connected non-psychotic organic brain syndrome due to head trauma.

2.  Whether the August 29, 1969 rating decision that assigned an initial 10 percent rating fora non-psychotic organic brain syndrome due to trauma contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Veteran had a hearing before the Board in September 2013 and the transcript is of record.

In January 2011, the Veteran indicated he is entitled to a total disability rating based on individual unemployability prior to October 17, 2008.  He contends although not specifically claimed prior to October 17, 2008, the claim should have been considered reasonably raised in prior increased rating claims through the years and, specifically, when he was granted a 70 percent rating for his service-connected head trauma in September 2007.  This issue has not been fully developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of whether the August 29, 1969 rating decision that assigned an initial 10 percent rating for a non-psychotic organic brain syndrome due to trauma contained clear and unmistakable error is remanded.


FINDINGS OF FACT

1.  The RO issued a rating decision in September 2009 granting a 100 percent rating for his service-connected non-psychotic organic brain syndrome due to trauma, effective October 17, 2008; notice of the grant was sent to the Veteran's last known address on September 30, 2009.  

2.  In January 2011, the Veteran filed a claim for entitlement to an effective date prior to October 17, 2008 for the 100 percent rating assigned for his connected non-psychotic organic brain syndrome due to trauma.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to October 17, 2008, for a 100 percent rating for service-connected non-psychotic organic brain syndrome due to head trauma is without legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

A 100 percent rating was assigned for the Veteran's service-connected non-psychotic organic brain syndrome due to head trauma in a September 2009 rating decision, and an effective date of October 17, 2008 was assigned.  The Veteran was notified of this decision on September 30, 2009, but he did not file an appeal.  Thereafter, on January 20, 2011, the VA received claim from the Veteran requesting an effective date prior to October 17, 2008, for a 100 percent evaluation for his service-connected non-psychotic organic brain syndrome due to head trauma.

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's claim received in January 2011 was a free-standing earlier effective date claim made without a request for reconsideration due to clear and unmistakable error in any prior rating decision.  It was not until the September 2013 hearing before the Board that the Veteran's representative alleged CUE in a prior rating decision.  This issue is addressed by the Board in the remand below.

Accordingly, this claim is denied as a matter of law.  Id. 


ORDER

An effective date prior to October 17, 2008, for the grant of a 100 percent rating for a non-psychotic organic brain syndrome due to trauma is denied.


REMAND

In a rating decision dated in August 1969, service-connected for a non-psychotic organic brain syndrome due to trauma was granted and a 10 percent evaluation was assigned effective April 29, 1969, the date of the Veteran's separation from military service.  The Veteran claims his 100 percent rating for non-psychotic organic brain syndrome due to trauma should stem back to the date of his separation from the military in 1969 because his symptoms have been continuously severe since that time.  

During his hearing before the Board in September 2013, the Veteran's representative argued that the August 29, 1969 rating decision that awarded the initial 10 percent evaluation, contained CUE because it did not have all the relevant facts of record.  Specifically, the Veteran's representative indicates that the RO issued a decision without the actual line of duty investigation findings surrounding the in-service head trauma.  
As this theory was not raised until the hearing before the Board, the RO did not properly develop or adjudicate the Veteran's CUE claim.  As such, a remand is warranted for proper development and adjudication, to include sending the Veteran notice of the evidence necessary to substantiate his CUE claim. 

Accordingly, the case is remanded for the following action:

After proper development of the claim, the RO must adjudicate the issue of whether the August 29, 1969 rating decision that assigned an initial 10 percent rating for a non-psychotic organic brain syndrome due to trauma contained clear and unmistakable error.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


